Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  in the step “preparing a silicone aluminum coating to the heat exchanger” the preposition “to” is grammatically incorrect and should be changed to “for”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2004/0129370) in view of Grulke (US 5421865), Burkhart (US 5529807), and Peterson (Peterson, Literature Review of Polymer Derived Ceramics, Los Alamos National Laboratory, 2016-05-25, pg. 1-9).
Regarding Claims 1-2, 4, 9, and 13, Taylor teaches a method of applying a silicone aluminum coating to a metal substrate ([0032]); drying and curing using multiple temperature profiles (Examples 1-2). Taylor teaches the second temperature and time converts the coating to a ceramic coating ([0030]).  Taylor teaches heat exchangers and nickel alloy substrate materials ([0032]).  Any coating, including the joining material of Taylor, would at least provide some resistance to corrosion in that it is a physical barrier between the surface and the environment.  Regarding the “for an aircraft air management system or aircraft environmental control system” limitation, if the prior art structure is capable of performing the intended use, then it meets the claim.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the component and substrate material of Taylor to be any of the taught components and materials of the reference, including the claimed component and material, because they are known components and materials and one of ordinary skill in 
Taylor does not teach a coating composition as claimed and Taylor is silent as to the thickness; however, Grulke teaches a silicone aluminum coating which offers superior coating properties, durability and resistance to high temperatures and the effects of corrosive environments for use in heat exchangers.  Grulke teaches the coating including water, surfactant, aluminum particles, and silicone resin emulsion in concentrations overlapping the claimed ranges (claim 1).  Grulke teaches a thickness overlapping the claimed range (Table I).  Grulke teaches the solvent is distilled or deionized water (col. 4 ln. 9-10).  Grulke teaches forming a dispersion by blending and dissolving water, surfactant, and filler; agitating the dispersion; preparing a letdown by blending the silicon resin emulsion and water; applying the silicone aluminum coating to the metal substrate by dipping (Coating Composition Preparation, Examples 1-6); and curing in a three-step curing process (Examples 1-6).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating of Taylor to include a coating, as taught in Grulke, because it is a known coating for durability and resistance to high temperatures and corrosive environments in heat exchangers and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the protected heat exchanger of the combined references with a coating as in Grulke.
Grulke teaches the composition may contain fungicides, i.e. antimicrobials (col. 4 ln. 32-39).  Grulke is silent as to the order of adding the fungicides in the coating composition.  Grulke is silent as to the concentration of fungicides; however, Burkhart teaches a silicone based emulsion for treating heat exchanger surfaces wherein a fungicide is present with the emulsion in a sufficient concentration to 
The combined references do not explicitly teach the specific temperature profile wherein the first temperature is 300F, the second temperature is 1200F, the second time period is four hours, and the second time period being greater than the first time period; however, Peterson teaches temperature and time profiles of pyrolysis of polymer derived ceramics being result effective variables (Composition, 2nd para.).  Peterson teaches a two-step process wherein the heating is paused at the first temperature before ramping to the desired pyrolysis temperature (Cure and Pyrolysis Procedure).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 IIA. It would have been prima facie obvious to 
	Regarding Claims 10-11, Taylor teaches removing excess silicone aluminum coating, i.e. cleaning the heat exchanger (Example 1).
	
Response to Arguments
Applicant’s arguments, see amendment, filed 12/21/2020, with respect to the previous Section 112 and prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argues Taylor is directed to a joining material and Taylor is not directed to a corrosion resistant coating that coats surfaces of a nickel heat exchanger to inhibit corrosion of the nickel metal heat exchanger in its operating environment.  Taylor teaches heat exchangers and nickel alloy substrate materials ([0032]).  Taylor teaches the join does not fail on exposure to environments of high temperature and stress.  Any coating, including the joining material of Taylor, would at least provide some resistance to corrosion in that it is a physical barrier between the surface and the environment.
Applicant argues Taylor’s temperatures are outside of the claimed range and use of a lower temperature would result in Taylor’s adhesive not functioning as needed.  In response to applicant’s argument and as discussed in the rejection, Peterson teaches temperature and time profiles of pyrolysis of polymer derived ceramics being result effective variables which provides motivation for one of 
Applicant argues that the dependent claims have the same deficiency; however, this is not convincing as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712